Citation Nr: 0307140	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  00-13 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel







INTRODUCTION

The veteran had active military service from December 1970 to 
August 1974. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim seeking 
entitlement to service connection for PTSD.  The veteran's 
claim was subsequently transferred to Cleveland, Ohio.

The veteran's claim was remanded by the Board in April 2001.

The veteran canceled his hearing before the RO in August 
2000.


FINDINGS OF FACT

1.  The veteran's military records do not indicate engagement 
in combat with the enemy or direct combat participation.  

2.  The veteran's alleged stressor is not corroborated by 
credible evidence. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's DD-214 shows that he worked as a material 
facilities specialist.

In the veteran's March 1999 claim, he asserted that he worked 
with graves registration at Dover Air Force Base in 1971-
1972, saw a lot of dead bodies, and was greatly affected by 
this.  He stated that he was volunteered to get the bodies 
off of the planes, and bring them to the morgue.  

In a March 1999 letter from a VA staff psychologist, the 
psychologist wrote that the veteran suffered from an anxiety 
disorder.  VA Medical Center treatment records show that the 
veteran was diagnosed with PTSD.  

In a May 1999 statement, the veteran described working with 
graves registration for 5 weeks on and off over a 2 year 
period from1971-1972 at Dover Air Force Base.  He stated that 
he was working in Base Supply at the time, and was 
volunteered to do this duty because they were short-changed 
at the time.  He stated that he worked with Sgt. Murdock on 
this assignment.

In the veteran's March 2000 substantive appeal, he stated 
that he chose working at the morgue instead of mowing grass 
and police duty.

In April 2002, the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) responded that even though it 
knew that Vietnam casualties were processed through Dover Air 
Force Base during 1971 and 1972, it was unable to verify that 
the veteran personally assisted with casualties while 
stationed there.

The veteran was afforded a VA examination in December 2002.  
The veteran described taking bodies off planes that had 
returned from Vietnam, and placing them in the morgue.  He 
stated that the bodies were mutilated, mangled, and only 
partial in nature, and that he would have to be there when 
families came to claim the bodies or parts.  Diagnosis was 
PTSD, chronic and severe.  


Analysis

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West Supp. 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part. 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits. 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the May 2000 Statement of 
the Case as well as the December 2002 Supplemental Statement 
of the Case.  In these documents, the RO also provided notice 
of what evidence it had considered.    

In May 2001, the RO sent the veteran a VCCA letter.  In said 
letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded a VA examination to determine whether he had PTSD, 
and the RO attempted to verify the veteran's claimed stressor 
in April 2002 with the USASCRUR.  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).  The mere fact of an in-service injury is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d). 

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, prior to the filing of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (codified at 38 C.F.R. § 3.304(f).  

38 C.F.R. § 3.304 (f) requires medical evidence establishing 
a diagnosis of the condition, credible supporting evidence 
that the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board next notes that according to the veteran's DD-214, 
he has not received the Purple Heart, Combat Infantryman 
Badge, or similar combat citation indicating participation in 
combat.  Furthermore, he does not contend that his PTSD is 
the result of his own engagement in combat.  Therefore, the 
Board finds that the veteran did not engage in combat with 
the enemy.  Thus, it must next determine whether the 
veteran's claimed stressors are corroborated sufficiently by 
service records or other sources to establish the occurrence 
of the claimed stressful events.  See Cohen v. Brown, 10 Vet. 
App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 394-
95 (1996); Doran v. Brown, 6 Vet. App. 283, 289-90 (1994).  

The veteran's reported stressor is that he worked with graves 
registration at Dover, Delaware, Air Force Base in 1971-1972.  
The RO has repeatedly requested that the veteran provide more 
specific information about his alleged stressors, but he has 
not responded.  While the veteran reported that he worked 
with Sgt. Murdock on this assignment, he did not come forward 
with more information about Sgt. Murdock to assist with 
verification of the stressor.  

The information that the veteran provided about his alleged 
stressor (along with his service records) was forwarded to 
the USASCRUR in April 2002.  The USASCRUR responded that even 
though Vietnam casualties were processed through Dover Air 
Force Base during 1971-1972, it was unable to verify that the 
veteran personally assisted with casualties while stationed 
there.  

When the RO notified the veteran about USASCRUR's inability 
to verify his stressors, he did not come forth and describe 
them with the required specificity to verify them.  Also, the 
RO sent the veteran a letter in May 2001 (to which the 
veteran did not respond) in which it requested further 
information about the veteran's stressors.  The Board notes 
that the duty to assist is not always a one-way street.  If 
the veteran wants help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Further, if the 
veteran does not reveal the alleged stressors, together with 
the dates and places, there is no way to corroborate, or even 
attempt to corroborate, the information.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In short, the service records do 
not corroborate the veteran's statements, he has not supplied 
the necessary details to verify that any stressor events took 
place, and the USASCRUR was not able to verify his alleged 
stressors.  As such, the Board determines that the veteran's 
claimed stressors have not been verified by competent 
evidence.

In summary, the veteran was diagnosed as having PTSD decades 
after service, and the diagnosis was based on the veteran's 
uncorroborated accounts of traumatic events during service.  
The RO has attempted to obtain additional information from 
the veteran in order to verify the alleged stressors.  
However, the veteran has not responded to the RO's request 
for more information regarding the stressors with enough 
specificity so that the alleged stressors could possibly be 
verified.  

While the December 2002 VA examination indicated that the 
veteran had been awarded Social Security Administration (SSA) 
benefits for his PTSD, the veteran's claim is not being 
denied because of a lack of a medical diagnosis of PTSD.  
Rather, it is being denied because the veteran's alleged 
stressor has not been verified.  Accordingly, VA has not been 
put on notice of additional medical records necessary to 
fairly adjudicate the veteran's claim.  

Thus, the Board finds that the veteran did not engage in 
combat with the enemy and his accounts of alleged stressful 
events in service are not corroborated by the service records 
or any other source.  See Cohen, 10 Vet. App. 128, 147 
(1997); Moreau, 9 Vet. App. 389, 394-95 (1996); Doran, 6 Vet. 
App. 283, 289-90 (1994); 38 C.F.R. § 3.304(f).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied. 38 
U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for service 
connection for PTSD.  




ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

